Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.

  KATHERINE BRAKEFIELD

  Plaintiff,

  v.

  DAVITA HEALTHCARE PARTNERS, INC. and
  TOTAL RENAL CARE INC.

  Defendants.



                              COMPLAINT AND JURY DEMAND


          COMES NOW, Plaintiff KATHERINE BRAKEFIELD, by and through her counsel,

  hereby submits her Complaint against Defendants DAVITA HEALTHCARE

  PARTNERS, INC. and TOTAL RENAL CARE INC. (hereinafter referred to as

  “Defendants”), and hereby states and alleges as follows:

                                 PRELIMINARY ALLEGATIONS

       1. Defendants are a Fortune 500 Company that provides a variety of health care

          services to patients thought the United States and abroad.              Defendants

          specialize in dialysis services for patients with chronic kidney failure and end

          stage renal disease.

       2. Plaintiff is a non-exempt hourly employee of Defendants. Plaintiff is located within

          a geographic area designated and defined by Defendants as encompassing the

          states of Montana, Kansas, Missouri and parts of Wyoming, Utah, Colorado,
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 2 of 14




        Nebraska, Oklahoma, Iowa, Illinois, Arkansas, and Texas, and are collectively

        referred to by Defendants as “Apex.”

     3. Plaintiff is subjected to an illegal policy and practice of failing to pay workers for

        all time worked and failing to pay overtime wages.

     4. More specifically, during the time period applicable to these claims, which is 2014

        to 2017, Plaintiff routinely worked for the benefit of Defendants, in excess of forty

        hours per workweek, without being paid overtime premium at one and one-half

        times her regular rate of pay and/or for all hours worked as required under the

        FLSA and Colorado law.

     5. During the time period applicable to these claims, Plaintiff was allotted an amount

        of time to perform her job duties by Defendants but was unable to complete her

        job duties within the allotted time.

     6. During the time period applicable to these claims, this institutional pay policy

        and/or practice was established, controlled, and implemented by Defendants in

        its clinics throughout the “Apex” Region and United States.

     7. Plaintiff was required to perform work for Defendants’ regardless of how much

        time it took.

     8. The Teammate Policies governed overtime pay and provided that employees

        eligible for overtime pay would be paid one and one-half times his or her regular

        rate of pay for hours worked in excess of 40 in any workweek.

     9. The Teammate Policies required that all overtime be authorized in advance by an

        employee’s supervisor, and employees who worked unauthorized overtime were

        subject to disciplinary action including termination.
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 3 of 14




     10. Plaintiff was not able to get authorization in advance for working overtime and

        was dissuaded from reporting overtime worked because of the possibility of

        disciplinary action, including termination.

     11. The Teammate Policies also provide for 30-minute unpaid meal periods.

     12. However, if the employee needs to work during a meal period, then the meal

        period is considered time worked and the employee is to be paid accordingly.

     13. The number of hours allocated per shift and the work expected to be

        accomplished per a shift are determined and set by Corporate DaVita.

     14. Defendants allocate a certain number of hours per employee shift, but

        employees are unable to complete their work within the pre-established time

        budgeted and are not compensated for time worked before and after their shifts.

        Defendants also fail to pay for time worked during lunch breaks.

     15. These centralized pay policies and/or practices are based on centralized

        guidance and compliance reports from corporate DaVita which are used in all

        DaVita clinics throughout Apex and the United States to determine and limit the

        cost of labor including, but not limited to: Patient to Staff Ratios, Anaplan tracking

        of labor performance, Direct Patient Care budgets, Labor Forecasts Summaries,

        LEAD Reports for all clinics, monthly and yearly Labor Deep Dive reports,

        including reports on budget performance, labor, and overtime, for all clinics,

        chronic daytime labor reports for all clinics, Maestro scheduling for all clinics,

        People Net and Snappy documentation used by Deep Dive to arrive at labor

        hours for all clinics, open/close packets for all clinics, and Roll Ups of all labor

        hours for all clinics.
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 4 of 14




     16. As an example, over the past three (3) years while employed by the Defendants,

        during most workweeks the Plaintiff would work on average 0.625 hours of

        overtime per shift for which she was not paid. Additionally, during most

        workweeks the Plaintiff would have 65% of her meal breaks interrupted.

     17. On May 10, 2017 Plaintiff submitted her consent to join Case No. 15-cv-01964-

        MSK-NYW as a party plaintiff.

     18. On February 4, 2019, the Court decertified the conditionally certified collective in

        Case No. 15-cv-01964-MSK-NYW, Doc. 221.

     19. Accordingly, this cause of action is brought individually pursuant to federal and

        state law to recover from Defendants unpaid wages, overtime compensation, a

        declaratory judgment, liquidated damages, compensatory damages, punitive

        damages, costs and attorneys’ fees and pre- and post-judgment interest

        associated with the bringing of this action, plus any additional relief that is just

        and proper.

                                 a. JURISDICTION AND VENUE

     20. Plaintiff incorporates herein by this reference the allegations contained in this

        Complaint as if set forth verbatim.

     21. The FLSA authorizes court actions by private parties to recover damages for

        violation of the FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s

        FLSA claims are based upon 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

     22. Subject Matter Jurisdiction is conferred on this Court by Title 28 U.S.C. §1337

        and by Title 29 U.S.C. § 216(b). At all times pertinent to this Complaint,

        Defendants were/are an enterprise engaged in interstate commerce or in the
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 5 of 14




        production of goods for consumers as defined § 3(r) and 3(s) of the FLSA, 29

        U.S.C. §§ 203(r) and 203(s). The annual gross sales volume of the Defendant

        was in excess of $500,000 per annum.

     23. Alternatively, Plaintiff worked in interstate commerce so as to fall within the

        protections of the FLSA.

     24. This Court also has jurisdiction over Plaintiff KATHERINE BRAKEFIELD’s claims

        for violations of the Colorado Wage Act pursuant to 28 U.S.C. § 1367 because

        the State claims are so related to the FLSA claims that they form part of the

        same case or controversy and arise out of the common nucleus of operative

        facts.

     25. Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(a).

                 a. COVERAGE PURSUANT TO THE FAIR LABOR STANDARDS ACT

     26. Plaintiff incorporates herein by this reference the allegations contained in this

        Complaint as if set forth verbatim.

     27. At all times material hereto, Plaintiff was an “employee” of Defendants within the

        meaning of FLSA because she was an individual employed by an employer.

     28. At all times material hereto, Plaintiff KATHERINE BRAKEFIELD was an hourly

        employee working in excess of forty hours per workweek and eligible for overtime

        pay.

     29. At all times material hereto, Defendants were an “employer” within the meaning

        of FLSA because Defendants acted directly or indirectly in the interest of the

        employer in relation to an employee. 29 U.S.C. § 203(d). See Koellhoffer v.

        Plotke-Giordani, 858 F. Supp. 2d 1181, 1189 (D. Colo. 2012).
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 6 of 14




     30. The FLSA “defines the verb ‘employ’ expansively to mean ‘suffer or permit to

        work.’” Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 326 (1992) (quoting 29

        U.S.C. § 203(g)). “An entity ‘suffers or permits’ an individual to work if, as a

        matter of ‘economic reality’, the entity functions as the individual’s employer.”

        Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33 (1961).

     31. At all times material hereto, Defendants were/are an employer because

        Defendants had the ability to do the following with respect to Plaintiff: hire and

        fire, supervise work schedules and conditions of employment, determined rates

        and method of payment and were obligated under the law to maintain

        employment records.

     32. Also, at all times material hereto, Defendants were/are an employer because

        Defendants held exclusive operational control over Plaintiff, were solely

        responsible for the day-to-day operations, and had direct responsibility for the

        supervision of Plaintiff.

     33. At all times material hereto, Defendants employed two (2) or more employees.

     34. At all times material hereto, Defendants were, and continue to be an “enterprise

        engaged in commerce” within the meaning of FLSA.

     35. The FLSA defines an enterprise engaged in commerce or in the production of

        goods for commerce as one that “(a)(i) has employees engaged in commerce or

        in the production of goods for commerce, or that has employees handling,

        selling, or otherwise working on goods or materials that have been moved in or

        produced for commerce by any person; and (ii) is an enterprise whose annual
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 7 of 14




        gross volume of sales made or business done is not less than $500,000….” 29

        U.S.C. § 203(s)(1).

     36. At all times material hereto, Defendants were, and continue to be, an “enterprise

        engaged in commerce” within the meaning of FLSA.

     37. At all times material hereto, Defendants gross annual revenue was in excess of

        $500,000 per annum during the relevant time periods.

     38. At all times material hereto, Plaintiff was “engaged in commerce” and subject to

        individual coverage of the FLSA.

     39. Likewise, section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of

        employees from overtime pay obligations. Because none of the FLSA

        exemptions apply to Plaintiff, at all times material hereto, Plaintiff was non-

        exempt.

     40. Plaintiff is entitled to damages equal to the unpaid wages and mandated

        overtime premium pay within the three years preceding the filing of she Consent,

        because Defendants acted willfully and knew, or showed reckless disregard of

        whether, its conduct was prohibited by the FLSA.

               a. COVERAGE PURSUANT TO THE COLORADO WAGE ACT AND
                          COLORADO MINIMUM WAGE ORDERS

     41. Plaintiff incorporates herein by this reference the allegations contained in this

        Complaint as if set forth verbatim.

     42. Defendant was, at all times during the applicable relevant periods in this

        Complaint, covered by the Colorado Wage Act and each Colorado Minimum

        Wage Order applicable to the respective years within the applicable relevant

        periods as an employer. Colo. Rev. Stat. § 8-4- 106.
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 8 of 14




     43. Defendant was, at all times during the applicable relevant periods in this

        Complaint, covered by the Colorado Wage Act and each Colorado Minimum

        Wage Order applicable to the respective years within the applicable relevant

        periods, as business within the retail and service industry and/or health and

        medical industry as that term is define therein. 7 Colo. Code Regs. § 1103-1:1.

     44. Plaintiff was Defendants’ employee as that term is defined by the Colorado Wage

        Act and each Colorado Minimum Wage Order because he performed labor for

        the benefit of Defendants in which Defendants commanded when, where, and

        how much labor services would be performed. Colo. Rev. Stat. § 8-4- 105(5).

     45. The Colorado Wage Act combined with the relevant Wage Order, requires that

        employees “be paid time and one-half of the regular rate of pay for any work in

        excess of: (1) forty (40) hours per workweek; (2) twelve (12) hours per workday,

        or (3) twelve (12) consecutive hours without regard to the starting and ending

        time of the workday.” 7 Colo, Code Regs. § 1103-1:4.

     46. Also, the Colorado Wage Act requires employers to pay all wages owed (i) to

        current employees within one month of the date on which the wages were

        earned, see Colo. Rev. Stat. § 8-4-103(1)(a) and (ii) to former employees

        immediately upon the date of discharge, see id. at § 8-4-109.

     47. Plaintiff is entitled to damages equal to the unpaid wages and mandated

        overtime premium pay within the three years preceding, because Defendants

        acted willfully and knew, or showed reckless disregard of whether, its conduct

        was prohibited by Colorado law.
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 9 of 14




                                              PARTIES

     48. Plaintiff incorporates herein by this reference the allegations contained in this

        Complaint as if set forth verbatim.

     49. At all times pertinent hereto, individual Plaintiff KATHERINE BRAKEFIELD

        resided in the State of Colorado.

     50. At all times material hereto, individual Plaintiff KATHERINE BRAKEFIELD

        worked in excess of forty hours per workweek as a non-exempt hourly employee

        for Defendants.

     51. Plaintiff worked for Defendants from 2013 to present.

     52. At all times material hereto, Plaintiff was performing her duties for the benefit of

        and on behalf of Defendants.

     53. While employed by Defendants, Plaintiff held the job title of Clinical Coordinator.

     54. While employed by Defendants, Plaintiff worked at the Loveland,Sable, Greeley,

        Lakewood, and Boulder clinics.

     55. Upon information and belief, Defendant DAVITA HEALTHCARE PARTNERS,

        INC. is a Colorado incorporated company organized under the laws of Colorado

        doing business at 2000 16th Street Denver, CO 80202.

     56. Upon information and belief, Defendants TOTAL RENAL CARE, INC. is a

        Colorado incorporated company organized under the laws of Colorado doing

        business at 2000 16th Street Denver, CO 80202.

                                 FIRST CLAIM FOR RELIEF
                     Violation of the Fair Labor Standards Act of 1938

     57. Plaintiff incorporates herein by this reference the allegations contained in this

        Complaint as if set forth verbatim.
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 10 of 14




     58. At all times material herein, Plaintiff, individually, is entitled to the rights,

        protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201 et seq.

     59. The FLSA regulates, among other things, payment of overtime pay by employers

        such as the Defendants.

     60. Defendants violated the FLSA by failing to pay Plaintiff for all of her time worked,

        including overtime.

     61. During the time period applicable to these claims, Plaintiff routinely worked in

        excess of forty hours per workweek without being paid overtime premium at one

        and one-half times her regular rate of pay as required under the FLSA as a

        Clinical Coordinator.

     62. More specifically, during the relevant time period, between May 10, 2014 through

        present, Plaintiff routinely worked in excess of forty hours per workweek without

        being paid overtime premium at one and one-half times her regular rate of pay as

        required under the FLSA.

     63. For example, during the relevant three-year time frame, Plaintiff would work an

        average of 0.625 hours of overtime per shift for which she was not paid.

        Additionally, during most workweeks the Plaintiff had 65% of her meal breaks

        interrupted.

     64. During the time period applicable to these claims, Plaintiff was allotted an amount

        of time to perform her job duties by corporate DaVita but was unable to complete

        her job duties within the allotted time.

     65. During the time period applicable to these claims, this institutional pay policy

        and/or practice was established, controlled, and implemented by Defendants.
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 11 of 14




     66. Plaintiff was required to perform her work for DaVita regardless of how much

        time it takes.

     67. Defendants allocate a certain number of hours per employee shift, but

        employees are unable to complete their work within the pre-established time

        budgeted and are not compensated for time worked before and after their shifts.

        Defendants also fail to pay for time worked during lunch breaks.

     68. Plaintiff was unable to complete her work within the pre-established time

        Defendants budgeted and was not compensated for time worked before and after

        her shift(s). Defendants also failed to pay Plaintiff for time worked during lunch

        breaks.

     69. These centralized pay policies and/or practices are based on centralized

        guidance and compliance reports from corporate DaVita which                Defendants’

        patient to staff ratios, Anaplan tracking of labor performance, Direct Patient Care

        budgets, labor forecasts summaries, labor budgets for each clinic, LEAD reports

        for all clinics, monthly and yearly labor Deep Dive reports, including reports on

        budget performance, labor, and overtime, for all clinics, chronic daytime labor

        reports for all clinics, Maestro scheduling for all clinics, People Net and Snappy

        documentation used by Deep Dive to arrive at labor hours for all clinics,

        open/close packets for all clinics, and Roll Ups of all labor hours for all clinics.

     70. Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of

        employees from overtime pay obligations. None of the FLSA exemptions apply to

        Plaintiff. Accordingly, Plaintiff must be paid overtime pay in accordance with the

        FLSA.
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 12 of 14




     71. Plaintiff is entitled to damages equal to the unpaid wages and mandated

        overtime premium pay within the three years preceding the filing of her Consent

        because Defendants acted willfully and knew, or showed reckless disregard of

        whether, its conduct was prohibited by the FLSA.

     72. As a result of the aforesaid willful violations of the FLSA overtime provisions,

        overtime compensation has been unlawfully withheld by Defendants from Plaintiff

        for which Defendants are liable pursuant to 29 U.S.C. § 216(b), together with an

        additional equal amount as liquidated damages, pre- and post-judgment interest,

        reasonable attorneys’ fees, and costs of this action.

                               SECOND CLAIM FOR RELIEF
                      Violation of the Colorado Wage and Hour Laws

     73. Plaintiff incorporates herein by this reference the allegations contained in this

        Complaint as if set forth verbatim.

     74. Defendants violated the Colorado Wage and hour laws, C.R.S. §§ 8-6-101 et

        seq.

     75. Defendants are required under Colorado law to pay Plaintiff individually for time

        that she worked for the benefit of Defendants. 7 Colo. Code Regs. § 1103-1:2; 7

        Colo. Code Regs. § 1103-1:7.

     76. Defendants are required under Colorado law to pay Plaintiff individually for

        unpaid wages and overtime work as well as unpaid work prior to, at the

        conclusion of, and on weekends. 7 Colo. Code Regs. § 1103-1:4.

     77. Plaintiff is entitled to damages equal to the unpaid wages and mandated

        overtime premium pay within the three years during the relevant time period.
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 13 of 14




     78. As a result of the aforesaid willful violations of Colorado law, overtime

         compensation has been unlawfully withheld by Defendants from Plaintiff for

         which Defendants are liable, together with an additional equal amount as

         liquidated damages, pre- and post-judgment interest, reasonable attorneys’ fees,

         and costs of this action.

         WHEREFORE, Plaintiff demands judgment against Defendants, for the payment

  of compensation for which they have not been properly paid, liquidated damages,

  reasonable attorney’s fees and costs, prejudgment interest, and for all other appropriate

  relief requested herein and available pursuant to federal law.

                                          JURY DEMAND

  Plaintiff requests a trial by jury on all issues so triable.

  DATED: February 14, 2019

                                               Respectfully submitted,

                                               RAMOS LAW

                                               /s/ Colleen T. Calandra
                                               Colleen T. Calandra

                                               /s/ Rebekah Stern
                                               Rebekah Stern

                                               3000 Youngfield Street
                                               Wheat Ridge, CO 80215
                                               Telephone: (303) 733-6353
                                               Fax Number: (303) 865-5666
                                               Email: colleen@ramoslaw.com
                                                      rebekah@ramoslaw.com

                                               Wilcox Law Firm, LLC

                                               /s/ Ronald L. Wilcox
                                               Ronald L. Wilcox
                                               383 Corona Street, #401
Case 1:19-cv-00414-JLK-MEH Document 1 Filed 02/14/19 USDC Colorado Page 14 of 14




                                     Denver, CO 80218
                                     Telephone: (303) 594-6720
                                     Email: ron@wilcox.legal

                                     ATTORNEYS FOR PLAINTIFF
